Title: From Thomas Jefferson to George Washington, 25 October 1780
From: Jefferson, Thomas
To: Washington, George



Sir
Richmond Octo. 25th. 1780.

I take the liberty of inclosing to you Letters from Genl. Hamilton for New York. On some representations received by Colo. Towles that an indulgence to Governor Hamilton and his Companions to go to New York on parole would produce the happiest effect on the situation of our Officers in Long Island we have given him, Majr. Hay and some of the same party at Winchester leave to go there on Parole. The two former go by water, the latter by land.
By this express I hand on from Genl. Gates to Congress intelligence of the capture of Augusta in Georgia with considerable quantities of Goods; and information which carries a fair appearance of the taking of George Town in So. Carolina by a party of ours, and that an Army of 6000 French or Spaniards had landed at Sunbury. This is the more credited as Cornwallis retreated from Charlo[tte o]n the 12th. inst. with great Marks of precipitation.
[Since] my last to you informing you of the appearance of an enemy’s fleet they have landed 800 Men in the neighbourhood of Portsmouth and some more on the Bay side of Princess Anne. One thousand Infantry landed at New Ports News in the Morning of  the 23d. and immediately took possession of Hampton. The horse were proceeding up the Road. Such a Corps as Major Lee’s would be of infinite service to us; next to a naval force, horse seem to be most capable of protecting a Country so intersected by waters.
I am with the most sincere esteem Your Excellency’s Most obedt. & most humble servt,

Th: Jefferson

